UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21416 John Hancock Tax-Advantaged Dividend Income Fund (Exact name of registrant as specified in charter) Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: September 30, 2005 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Tax-Advantaged Dividend Income Fund Securities owned by the Fund on September 30, 2005 (unaudited) Issuer Shares Value Common stocks 77.63% (Cost $887,303,987) Diversified Banks 6.96% Bank of America Corp. 730,000 30,733,000 Comerica, Inc. 296,000 17,434,400 U.S. Bancorp. 727,900 20,439,432 Wachovia Corp. 230,000 10,945,700 Wells Fargo & Co. 130,000 7,614,100 Electric Utilities 12.80% American Electric Power Co., Inc. 335,500 13,319,350 Black Hills Corp. 454,000 19,689,980 Cinergy Corp. 539,100 23,941,431 Empire District Electric Co. (The) 428,400 9,797,508 Great Plains Energy, Inc. 67,000 2,003,970 Pinnacle West Capital Corp. 230,000 10,138,400 Progress Energy, Inc. 569,600 25,489,600 Scottish Power Plc, American Depositary Receipt (United Kingdom) 610,000 24,546,400 Southern Co. (The) 593,400 21,219,984 Westar Energy, Inc. 425,000 10,255,250 Gas Utilities 9.23% Atmos Energy Corp. 756,200 21,362,650 National Fuel Gas Co. 466,000 15,937,200 Northwest Natural Gas Co. 325,000 12,096,500 ONEOK, Inc. 821,100 27,933,822 Peoples Energy Corp. 585,200 23,045,176 Piedmont Natural Gas Co., Inc. 117,300 2,952,441 WGL Holdings, Inc. 380,500 12,225,465 Integrated Oil & Gas 0.74% ChevronTexaco Corp. 144,000 9,321,120 Integrated Telecommunication Services 2.01% SBC Communications, Inc. 670,000 16,059,900 Verizon Communications, Inc. 279,050 9,122,144 Multi-Utilities & Unregulated Power 28.56% Alliant Energy Corp. 50,000 1,456,500 Ameren Corp. 561,100 30,013,239 CH Energy Group, Inc. 373,600 17,738,528 Consolidated Edison, Inc. 525,100 25,493,605 Dominion Resources, Inc. 385,000 33,163,900 DTE Energy Co. 584,914 26,824,156 Duke Energy Corp. 533,400 15,559,278 Energy East Corp. 551,000 13,879,690 Page 1 John Hancock Tax-Advantaged Dividend Income Fund Securities owned by the Fund on September 30, 2005 (unaudited) KeySpan Corp. 690,647 25,401,997 NiSource, Inc. 642,700 15,585,475 NSTAR 1,086,000 31,407,120 OGE Energy Corp. 884,800 24,862,880 Public Service Enterprise Group, Inc. 454,700 29,264,492 SCANA Corp. 257,500 10,876,800 TECO Energy, Inc. 40,000 720,800 Vectren Corp. 689,900 19,558,665 WPS Resources Corp. 343,000 19,825,400 Xcel Energy, Inc. 820,000 16,080,200 Other Diversified Financial Services 1.45% Citigroup, Inc. 187,000 8,512,240 JPMorgan Chase & Co. 283,800 9,629,334 Regional Banks 14.08% AmSouth Bancorp. 775,000 19,576,500 BB&T Corp. 495,000 19,329,750 Colonial BancGroup, Inc. (The) 275,000 6,160,000 F.N.B. Corp. 190,000 3,283,200 First Horizon National Corp. 315,000 11,450,250 FirstMerit Corp. 365,000 9,778,350 Hudson United Bancorp. 195,000 8,254,350 KeyCorp 749,000 24,155,250 National City Corp. 505,000 16,887,200 PNC Financial Services Group, Inc. 370,000 21,467,400 Regions Financial Corp. 795,000 24,740,400 Susquehanna Bancshares, Inc. 275,000 6,611,000 Whitney Holding Corp. 172,500 4,664,400 Thrifts & Mortgage Finance 1.80% People's Bank 225,000 6,520,500 Washington Mutual, Inc. 408,000 16,001,760 Credit Issuer, description rating (A) Shares Value Preferred stocks 21.80% (Cost $275,016,309) Consumer Finance 0.41% HSBC Finance Corp., 6.36%, Depositary Shares, Ser B BBB+ 150,000 3,793,500 SLM Corp., 6.97%, Ser A BBB+ 24,200 1,311,640 Diversified Banks 2.25% Abbey National Plc, 7.375%, Depositary Shares, Ser B (United Kingdom) A- 93,100 2,485,770 Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A 1,060,000 25,652,000 Page 2 John Hancock Tax-Advantaged Dividend Income Fund Securities owned by the Fund on September 30, 2005 (unaudited) Electric Utilities 7.23% Alabama Power Co., 5.20% BBB+ 276,700 6,917,500 Alabama Power Co., 5.30% (Class A) BBB+ 213,000 5,169,510 Carolina Power & Light Co., $5.44 BB+ 111,493 10,675,455 Connecticut Light & Power Co., $3.24, Ser 68G BB+ 20,686 1,076,965 Connecticut Light & Power Co., 5.28%, Ser 1967 BB+ 18,294 848,957 Connecticut Light & Power Co., 6.56%, Ser 1968 BB+ 7,224 377,002 Duquesne Light Co., 6.50% BB+ 227,000 11,747,250 Entergy Arkansas, Inc., $1.96 BB+ 150,466 3,771,054 Entergy Arkansas, Inc., 4.56% BB+ 9,388 739,599 Entergy Arkansas, Inc., 4.56%, Ser 1965 BB+ 9,818 780,225 Entergy Arkansas, Inc., $6.08 Ba1 11,057 1,061,472 Entergy Gulf States, Inc., $7.56 BB+ 28,422 2,785,356 Entergy Louisiana, Inc., 5.16% Ba1 12,982 1,085,620 Entergy Mississippi, Inc., 4.92% Ba2 8,190 685,401 Entergy Mississippi, Inc., 6.25% BB+ 197,500 4,949,844 FPL Group Capital Trust I, 5.875% BBB+ 318,200 7,907,270 Interstate Power & Light Co., 7.10%, Ser C BBB- 20,600 560,707 Interstate Power & Light Co., 8.375%, Ser B BBB- 233,000 7,956,950 Monongahela Power Co., $7.73, Ser L B 33,143 3,347,443 Northern Indiana Public Service Co., 4.50% BB+ 28,863 2,429,003 Northern Indiana Public Service Co., 4.88% (G) BB+ 7,971 727,603 Ohio Edison Co., 4.56% BB+ 15,325 1,271,975 Southern California Edison Co., 6.125% BBB- 30,000 3,009,375 Union Electric Co., $4.50 BBB- 10,370 837,377 Wisconsin Power & Light Co., 4.50% BBB 4,600 404,800 Xcel Energy, Inc., $4.08, Ser B BB+ 66,070 5,186,495 Xcel Energy, Inc., $4.56, Ser G BB+ 53,700 4,304,592 Gas Utilities 0.89% Southern Union Co., 7.55% BB+ 417,800 11,121,836 Investment Banking & Brokerage 2.93% Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G BBB 251,800 12,615,180 Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB 64,900 3,309,900 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D BBB+ 56,000 2,867,200 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C BBB+ 256,260 12,787,374 Lehman Brothers Holdings, Inc., 6.50%, Depositary Shares, Ser F BBB+ 193,500 5,087,115 Multi-Line Insurance 1.85% ING Groep N.V., 6.20% (Netherlands) A 109,100 2,746,047 ING Groep N.V., 7.05% (Netherlands) A 100,000 2,590,000 MetLife, Inc., 6.50%, Ser B BBB 705,000 17,871,750 Multi-Utilities & Unregulated Power 0.80% Avista Corp., $6.95, Ser K BB- 38,009 3,933,931 Public Service Electric & Gas Co., 5.05%, Ser D BB+ 23,002 2,110,434 Page 3 John Hancock Tax-Advantaged Dividend Income Fund Securities owned by the Fund on September 30, 2005 (unaudited) Public Service Electric & Gas Co., 5.28%, Ser E BB+ 21,930 2,017,560 South Carolina Electric & Gas Co., 6.52% Baa1 20,000 2,025,626 Oil & Gas Exploration & Production 2.78% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BBB- 50,000 4,878,125 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 50,000 5,104,690 Devon Energy Corp., 6.49%, Ser A BB+ 150,000 15,426,570 Nexen, Inc., 7.35% (Canada) BB+ 359,584 9,424,697 Other Diversified Financial Services 2.30% ABN AMRO Capital Funding Trust V, 5.90% A 140,000 3,421,600 ABN AMRO Capital Funding Trust VII, 6.08% A 950,000 23,683,500 General Electric Capital Corp., 6.10% AAA 20,200 514,292 JPMorgan Chase Capital XI, 5.875%, Ser K A- 50,000 1,218,500 Reinsurance 0.20% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) BBB+ 112,000 2,514,400 Thrifts & Mortgage Finance 0.16% Fannie Mae, 5.125%, Ser L AA- 47,200 1,998,920 Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Short-term investments 0.57% (Cost $7,098,746) Government U.S. Agency 0.57% Federal Home Loan Bank, Disc Note 3.180 10-03-05 AAA 7,100 7,100,000 Total investments 100.00% Page 4 John Hancock Tax-Advantaged Dividend Income Fund Financial futures contracts September 30, 2005 (unaudited) Number of Open contracts contracts Position Expiration Appreciation U.S. 10-Year Treasury Note Short Dec 05 $220,008 Financial futures contracts John Hancock Tax-Advantaged Dividend Income Fund Footnotes to Schedule of Investments September 30, 2005 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (G) Security rated internally by John Hancock Advisers, LLC. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2005, including short-term investments, was $1,169,419,042. Gross unrealized appreciation and depreciation of investments aggregated $105,012,914 and $21,845,467, respectively, resulting in net unrealized appreciation of $83,167,447. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Tax-Advantaged Dividend Income Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 28, 2005 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 28, 2005 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: November 28, 2005
